NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                IN RE HIOK NAM TAY
                 ______________________

                       2014-1415
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Serial No.
13/011,864.
                 ______________________

               Decided: October 14, 2014
                ______________________

   HIOK NAM TAY, of Washington, DC, pro se.

    NATHAN K. KELLEY, Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, for appel-
lee. With him on the brief were WILLIAM LAMARCA and
MICHAEL S. FORMAN, Associate Solicitors.
               ______________________

Before PROST, Chief Judge, BRYSON and HUGHES, Circuit
                       Judges.
PER CURIAM.
    Hiok Nam Tay argues that the United States Patent
and Trademark Office improperly construed a limitation
in his patent application by failing to consider extrinsic
evidence. Because the Patent Office correctly construed
2                                                  IN RE TAY




the limitation by giving the claims their broadest reason-
able construction, we affirm.
                              I
    In January 2011, Mr. Tay filed U.S. Patent Applica-
tion No. 13/011,864. It relates to improving the perfor-
mance of electronic image sensors in photographic
equipment. According to the ’864 application, electronic
image sensors typically have millions of light-capturing
photodiodes arranged in a tightly spaced pixel array and
on a substrate. This array may include many routing
wires stacked on the surface of the array. The wires
electrically connect each photodiode to a light reader. To
avoid blocking a photo-absorption region on the substrate
of each photodiode, the routing wires are spaced apart to
form windows that allow light to travel into the photo-
absorption regions.
    Because of the tight spacing and the gaps created by
the stacked wires, each photo-absorption region may
inadvertently sense light that should be sensed only by
nearby photo-absorption regions, resulting in a lower
quality picture. The ’864 application aims to solve this
problem by including a reflective “contact” adjacent to the
routing wires that surrounds and reflects light back down
to the photo-absorption region. The contact is constructed
from a reflective material such as a metal and it is electri-
cally insulated from other components by a dielectric
barrier. Representative claim 1 reads:
    A method for forming an image sensor that in-
    cludes a pixel array across a substrate, the pixel
    array comprising a photo-absorption region dis-
    posed under a region transparent to light, the
    method comprising:
        forming a dielectric barrier on the substrate;
        and,
IN RE   TAY                                                3



         forming a contact on the dielectric barrier and
         insulated from the substrate by the dielectric
         barrier, the floating contact having a light-
         reflective lateral side facing and bounding the
         region.
R.A. 36 (emphases added).
    The Examiner rejected the claims in the ’864 applica-
tion as anticipated by U.S. Patent Application No.
2007/0,052,053. Mr. Tay appealed to the Patent Trial and
Appeal Board, which affirmed the rejection of all claims.
On request for rehearing, the Board maintained its deci-
sion. Mr. Tay appeals the Board’s construction of “con-
tact” and its finding that the prior art ’053 application
discloses a contact under Mr. Tay’s construction of the
term.      We have jurisdiction under 28 U.S.C.
§ 1295(a)(4)(A).
                             II
    A claim is anticipated if each limitation is found in a
single prior art reference. 35 U.S.C. § 102; In re Rambus,
Inc., 753 F.3d 1253, 1256 (Fed. Cir. 2014). Anticipation
involves two steps. We first construe the claim, a ques-
tion of law, and second we compare the construed claim to
the prior art, a question of fact. Key Pharms. v. Hercon
Labs. Corp., 161 F.3d 709, 714 (Fed. Cir. 1998). Claims in
patent applications are given their broadest reasonable
construction in light of the claims themselves and the
specification as it would be interpreted by one of ordinary
skill in the art. Phillips v. AWH Corp., 415 F.3d 1303,
1316 (Fed. Cir. 2005). And although “extrinsic evidence
may be useful[,] . . . it is unlikely to result in a reliable
interpretation of patent claim scope unless considered in
the context of the intrinsic evidence.” Id. at 1319. We
review the Board’s legal conclusions de novo and its
factual findings for substantial evidence. In re Gartside,
203 F.3d 1305, 1315–16 (Fed. Cir. 2000).
4                                                 IN RE TAY




    The Board adopted the Examiner’s finding that the
“reflective layer” disclosure in the prior art ’053 applica-
tion is a “contact” within the scope of the ’864 applica-
tion’s claims. The Board also found that the prior art ’053
application taught that this “reflective layer” could be a
conductive layer made of copper, aluminum, tungsten, or
other appropriate conductive materials; that it is disposed
on a dielectric layer and bounding a light-receiving ele-
ment of an image sensor; and that it has a “transparent
material layer” disposed above it. See ’053 application
¶ [0039], Fig. 1. The term contact is not defined in the
’864 application. Based on our review of the ’864 applica-
tion and the prior art, we agree that the broadest reason-
able construction of contact encompasses the reflective
layer disclosed by the prior art ’053 application.
    Citing extrinsic evidence, Mr. Tay argues that the
construction of “contact” requires that it be “embedded” in
a “first level dielectric on the substrate” and below a
“lowest horizontal metal interconnect layer.” Appellant’s
Br. 3. But the language of claim 1 and the specification
do not support limiting contact in the manner that
Mr. Tay suggests. Instead, the specification discloses that
a contact can be adjacent to a dielectric layer and on a
substrate or on a conductive wire, and that a contact can
be adjacent to or below a conductive wire. Accordingly,
we reject Mr. Tay’s invitation to improperly narrow the
construction of contact.
    In light of the foregoing, we find that the record sup-
ports the Board’s conclusion that the ’053 application
anticipates the ’864 application.
                            III
    Because it properly construed the term at issue and
because its decision is supported by substantial evidence,
the Board correctly denied Mr. Tay’s petition for rehear-
ing. Accordingly, we affirm.
IN RE   TAY                5



                AFFIRMED
    No costs.